Rowell, J.
I respectfully dissent from the ground on which the case is put. Not undertaking to say whether this is a subject-matter concerning which an estoppel by silence is predicable, and with all due deference to the statement in the opinion to the contrary, I think it does not appear that Johnson and Babbitt, or either of them, relied upon the silence of the Flints, or were at all influenced or misled thereby, without which I do not see how there can be an estoppel.
But the court having held, as it does, that the mandate is no obstacle to a full consideration of the case as it is now presented,” I think the judgment can be upheld on the ground that the construction of the contract is as Johnson and Babbitt claim it.